DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Application No. 16/993,649 filed 08/14/2020, which claims priority from Foreign Application No. 10-2019-0106646 filed 08/29/2019. Claims 1-19 are pending and have been considered as below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “Anon-transitory” should read “A non-transitory”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, 10, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NA et al. (US Pub. 2014/0013269 A1, hereinafter “NA”).

Claim 1:    NA teaches An electronic device (Fig. 1, [0044], mobile terminal 100) comprising:
a display (“NA”, Fig. 1, [0066], a display unit 151); 
a touch input interface (“NA”, Fig. 8, [0133], touch screen 151);
a memory storing at least one instruction (“NA”, Fig. 1, [0044], memory 160); and
a processor (“NA”, Fig. 1, [0044], controller 180) configured to execute the at least one instruction stored in the memory to:
display a writing area in a display area of the display (“NA”, Fig. 8, [0133], touch screen 151 allows handwriting input 31); 
detect a predefined touch input in the writing area (“NA”, Figs. 7 & 8, [0130]-[0131], when a predetermined input is received", "the predetermined input may include releasing of a touch input for a handwriting input which has entered the predetermined region”); and 
based on detecting the predefined touch input, reduce the writing area, display the reduced writing area in at least first part of the display area and provide an extended area in at least second part of the display area, the extended area being configured to receive a writing input continuing from the reduced writing area (“NA”, Figs. 7-9, [0133], [0134], based on the predetermined input, the controller 180 reduces the size of the previously applied handwriting input 33 and provide the region A2 as an additional handwriting input).

Claim 9:    NA teaches the electronic device of claim 1, wherein the processor is further configured to execute the at least one instruction to detect the predefined touch input in an edge area of the writing area, wherein the edge area is positioned on at least one of a right edge, a left edge, an upper edge, or a lower edge of the writing area (“NA”, Figs. 5 & 6, [0125]-[0127]).

Claim 10: Claim 10 is directed to an operation method for implementing the method steps of claim 1. Therefore, claim 10 is rejected under similar rationale.

Claim 18: Claim 18 is directed to the operation method of claim 10 for implementing the method steps of claim 9. Therefore, claim 18 is rejected under similar rationale.

Claim 19: Claim 19 is directed to a non-transitory computer-readable recording medium for implementing the method steps of claim 1. Therefore, claim 19 is rejected under similar rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 6-8, 11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NA in view of HAN et al. (US Pub 2016/01960561 A1, hereinafter “HAN”).

Claim 2:    NA teaches the electronic device of claim 1, however, NA does not explicitly teach the following feature, taught by HAN who teaches wherein the predefined touch input comprises at least one of a touch input for a first predefined time or more in the writing area, a touch input made repeatedly for a second predefined time in the writing area, or a touch input of which pressure exceeds a threshold value in the writing area (“HAN”, Figs. 3C-3D, [0074], continuously press input 420).
NA and HAN are analogous art to the claimed invention because both are from the field of resize the display window based on user input.
Therefore it would have been obvious to one having ordinary skill in the art having the teachings of NA and HAN before them before the effective filing of the claimed invention to combine providing the extended area in response to the detecting the predefined touch input taught by HAN with providing a user interface for reducing an object area related to a location of the predefined touch input and provide the extended area by applying the extended area to the object area by HAN. One would have been motivated to make this combination would allow a user may want to display various contents simultaneously on a large-sized display screen and controlling and use the displayed contents in variety of ways as suggested by HAN [0007].

Claim 6:    NA teaches the electronic device of claim 1, however, NA does not explicitly teach the following feature, taught by HAN who teaches wherein the processor is further configured to execute the at least one instruction to, based on the detection of the predefined touch input, reduce an object area related to a location of the predefined touch input in the writing area, and provide the extended area by applying the extended area to the object area (“HAN”, Figs. 3C-3D, [0072[-[0075], based on input 420, reduce object area 200 and provide the extended area 400).
NA and HAN are analogous art to the claimed invention because both are from the field of resize the display window based on user input.
Therefore it would have been obvious to one having ordinary skill in the art having the teachings of NA and HAN before them before the effective filing of the claimed invention to combine providing the extended area in response to the detecting the predefined touch input taught by HAN with providing a user interface for reducing an object area related to a location of the predefined touch input and provide the extended area by applying the extended area to the object area by HAN. One would have been motivated to make this combination would allow a user may want to display various contents simultaneously on a large-sized display screen and controlling and use the displayed contents in variety of ways as suggested by HAN [0007].
Claim 7:    NA teaches the electronic device of claim 1, however, NA does not explicitly teach the following feature, taught by HAN who teaches wherein the processor is further configured to execute the at least one instruction to:

determine a size of the extended area according to the parameter value, wherein the parameter value corresponding to the predefined touch input includes at least one of a duration time of the predefined touch input, pressure corresponding to the predefined touch input, or a number of times of the predefined touch input (“HAN”, Figs. 3C-3D, [0074], continuously press input 420 to enlarge screen area 300).
NA and HAN are analogous art to the claimed invention because both are from the field of resize the display window based on user input.
Therefore it would have been obvious to one having ordinary skill in the art having the teachings of NA and HAN before them before the effective filing of the claimed invention to combine providing the extended area in response to the detecting the predefined touch input taught by HAN with providing a user interface for reducing an object area related to a location of the predefined touch input and provide the extended area by applying the extended area to the object area by HAN. One would have been motivated to make this combination would allow a user may want to display various contents simultaneously on a large-sized display screen and controlling and use the displayed contents in variety of ways as suggested by HAN [0007].
Claim 8:    NA teaches the electronic device of claim 1, however, NA does not explicitly teach the following feature, taught by HAN wherein the processor is further configured to execute the at least one instruction to: identify a location of the predefined touch input; determine a reference point with respect to the location of the predefined touch input; and reduce the writing area based on the reference point and provide the (“HAN”, Figs. 3C-3D, [0071]-[0172], e.g., reference point 420).
NA and HAN are analogous art to the claimed invention because both are from the field of resize the display window based on user input.
Therefore it would have been obvious to one having ordinary skill in the art having the teachings of NA and HAN before them before the effective filing of the claimed invention to combine providing the extended area in response to the detecting the predefined touch input taught by HAN with providing a user interface for reducing an object area related to a location of the predefined touch input and provide the extended area by applying the extended area to the object area by HAN. One would have been motivated to make this combination would allow a user may want to display various contents simultaneously on a large-sized display screen and controlling and use the displayed contents in variety of ways as suggested by HAN [0007].

Claim 11: Claim 11 is directed to the operation method of claim 10 for implementing the method steps of claim 2. Therefore, claim 11 is rejected under similar rationale.

Claim 15: Claim 15 is directed to the operation method of claim 10 for implementing the method steps of claim 6. Therefore, claim 15 is rejected under similar rationale.

Claim 16: Claim 16 is directed to the operation method of claim 10 for implementing the method steps of claim 7. Therefore, claim 16 is rejected under similar rationale.

Claim 17: Claim 17 is directed to the operation method of claim 10 for implementing the method steps of claim 8. Therefore, claim 17 is rejected under similar rationale.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over NA in view of CHUNG et al. (US Pub 2012/0060114 A1, hereinafter “CHUNG”).

Claim 3:    NA teaches the electronic device of claim 1, however, NA does not explicitly teach the following feature, taught by CHUNG who teaches wherein the processor is further configured to execute the at least one instruction to:
provide a user interface for confirming whether the extended area is to be provided in the display area in response to the detection of the predefined touch input; and
based on receiving a user input in the user interface, provide the extended area (“CHUNG”, Figs. 7B, 8B, 8D, [0131]-[0133], provide UI 810).
NA and CHUNG are analogous art to the claimed invention because both are from the field of resize the display window based on user input.
Therefore it would have been obvious to one having ordinary skill in the art having the teachings of NA and CHUNG before them before the effective filing of the claimed invention to combine providing the extended area in response to the detecting the predefined touch input taught by NA with providing a user interface for confirming whether the extended area by CHUNG. One would have been motivated to make this combination in order to confirm whether the user intends to include the extended area on the display screen.
Claim 12: Claim 12 is directed to the operation method of claim 10 for implementing the method steps of claim 3. Therefore, claim 12 is rejected under similar rationale.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NA in view of LEE et al. (US Pub 2013/0176298 A1, hereinafter “LEE”).

Claim 5:    NA teaches the electronic device of claim 1, NA further teaches wherein the processor is further configured to execute the at least one instruction to:
based on the detection of the predefined touch input, reduce the writing area included in a current page, the current page being an execution target of a current touch input, and provide the extended area by applying the extended area to the current page (“NA”, Figs. 7-9, [0133], [0134], based on the predetermined input, the controller 180 provide the region A2 as extended area to the current page).
NA does not explicitly teach the following feature taught by LEE who teaches providing the touch input to a document comprising multiple pages (“LEE”, [0215], Fig. 18, a long touch input to a first page P1 of plurality of pages).
NA and LEE are analogous art to the claimed invention because both are from the field of resize the display window based on user input.
Therefore it would have been obvious to one having ordinary skill in the art having the teachings of NA and LEE before them before the effective filing of the claimed invention to combine providing the extended area in response to the detecting the predefined touch input taught by NA with providing the touch input to a document comprising multiple pages by LEE. One would have been motivated to make this 

Claim 14: Claim 14 is directed to the operation method of claim 10 for implementing the method steps of claim 5. Therefore, claim 14 is rejected under similar rationale.

Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG H NGUYEN whose telephone number is (571)270-1300.  The examiner can normally be reached on M-F 9:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUONG H NGUYEN/Primary Examiner, Art Unit 2142